                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         SUZANNE GAMBLE,
                                  7                                                     Case No. 19-cv-06606-PJH
                                                       Plaintiff,
                                  8                                                     ORDER ADOPTING MAGISTRATE
                                                v.                                      JUDGE'S REPORT AND
                                  9                                                     RECOMMENDATION AND
                                         CITY AND COUNTY OF SAN                         REMANDING CASE
                                  10     FRANCISCO,
                                                                                        Re: Dkt. No. 7
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed Magistrate Judge Thomas Hixson's Report and

                                  14   Recommendation Re: Plaintiff’s Application to Proceed In Forma Pauperis (“IFP”), as well

                                  15   as plaintiff’s objections to the report. The court finds the report correct, well-reasoned

                                  16   and thorough, and adopts it in every respect. Accordingly, plaintiff's IFP application is

                                  17   GRANTED, and the action is REMANDED to the San Francisco Superior Court.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 18, 2019

                                  20                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  21                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
